Citation Nr: 0601693	
Decision Date: 01/19/06    Archive Date: 01/31/06	

DOCKET NO.  00-17 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
residuals of lumbar laminectomy from February 21, 2001.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from August 1995 to 
December 1998.  


This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
issued by the Cleveland, Ohio, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for residuals of a lumbar laminectomy, with an assigned 
10 percent evaluation.  The veteran disagreed with the 
evaluation assigned and, in June 2000, the RO granted an 
increased evaluation to 20 percent, effective from the 
initial date of claim and grant of service connection.  
During the lengthy pendency of this appeal, the RO 
subsequently granted the veteran an increased evaluation in 
August 2003 from 20 to 40 percent made effective from 
February 21, 2001.  


In October 2004, the Board initially reviewed the appeal and 
denied an initial evaluation in excess of 20 percent for the 
veteran's service-connected low back disorder prior to 
February 21, 2001.  The Board also granted a separate 
10 percent evaluation for a postoperative residual scar.  The 
Board remanded the remaining issue of entitlement to an 
evaluation in excess of 40 percent from February 2001, 
essentially because the veteran complained of an increase in 
symptomatology subsequent to his last VA examinations in 
January 2003.  On remand, however, although the veteran was 
duly notified of a VA examination to be provided consistent 
with his claim of increased disability, the veteran failed to 
appear for this examination in February 2005.  In May 2005, 
the RO offered the veteran an opportunity of attending a 
rescheduled VA examination, and he failed to respond or 
reply.  All development requested in the Board's earlier 
remand has been completed to the extent possible.  VA cannot 
be responsible for a veteran's refusal to appear for a VA 
examination of which he is properly notified.  The case is 
now ready for appellate review.  Stegall v. West, 11 Vet. 
App. 268 (1998).  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  From February 21, 2001, the veteran's postoperative 
lumbar laminectomy and diskectomy is shown to result in 
severe recurring attacks of intervertebral disc syndrome with 
intermittent relief, but there is not evidence of pronounced 
intervertebral disc syndrome with evidence of significant 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief, and there is no unfavorable 
ankylosis of the lumbar or entire thoracolumbar spine, and 
there are not documented incapacitating episodes having a 
total duration of at least six weeks during any 12 month 
period.  


CONCLUSION OF LAW

From February 21, 2001, the criteria for an evaluation in 
excess of 40 percent for the residuals of a lumbar 
laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5293, 5289 (before and 
after September 2002) and 5292, 5235-5243 (after 
September 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.  

This claim was initiated and first adjudicated before 
implementation of VCAA.  However, during the lengthy pendency 
of this appeal, the veteran has clearly been informed of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and of his responsibility to submit any relevant 
evidence in his possession.  He has been informed on multiple 
occasions of the schedular criteria for the evaluation of his 
low back disability, both through the older now superceded 
rating criteria, and including the more recently adopted 
criteria for evaluating his service-connected low back 
disorder.  All known available records of the veteran's 
treatment during the pendency of this appeal have been 
collected for review and the veteran has been provided 
multiple VA examinations which are adequate for rating 
purposes.  The veteran does not argue nor does the evidence 
on file reveal that there remains any outstanding relevant 
evidence which has not been collected for review.  Indeed, 
consistent with the veteran's complaints, the Board remanded 
this appeal to provide an additional VA examination and after 
twice receiving notice for such examination, the veteran 
failed to take any action to appear or reschedule such 
examination, so any evidence which such examination might 
have produced is not available for consideration.  Following 
the Board's most recent October 2004 remand, the veteran was 
provided formal VCAA notice in February 2005.  The Board 
finds that VCAA is satisfied in this appeal.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment of earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.  

As regards the joints, factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  For 
the purpose of rating disability from arthritis, the lumbar 
vertebrae are considered groups of minor joints, ratable on 
disturbance of lumbar spine function.  38 C.F.R. § 4.45.  

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher ratings based upon 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

During the course of this appeal, the regulations for rating 
disabilities of the spine were twice revised, effective 
September 2002 and September 2003.  Where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  

Prior to September 2002, the Schedule provided ratings for 
limitation of motion of the lumbar spine with a maximum 
available rating of 40 percent, but the veteran is already in 
receipt of a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Prior to September 2002, ratings were 
provided for intervertebral disc syndrome when the disorder 
was shown to be severe with recurring attacks and 
intermittent relief (40 percent), or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
(60 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293.  Also 
prior to September 2002, a rating of 50 percent was provided 
for unfavorable ankylosis (complete bony fixation) of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289.

Effective September 2002, Diagnostic Code 5293 was revised to 
evaluate intervertebral disc (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over any 12 month period, or by 
combining under § 4.25 separate evaluations of its orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in a higher 
evaluation.  Ratings were provided for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during any 12 
month period (40 percent), or with incapacitating episodes 
having a total duration of at least six weeks during any 
previous 12 month period (60 percent).  38 C.F.R. § 4.71a; 
Diagnostic Code 5293.  An incapacitating episode is defined 
under this new regulation as a period of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest prescribed by a physician, and treatment by a physician.  

Effective September 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  This regulation provides a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243), which provides that 
unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation, and unfavorable ankylosis of the 
entire thoracolumbar (thoracic and lumbar) spine warrants a 
50 percent evaluation.  38 C.F.R. § 4.71a, The Spine.  

Analysis:  During service in October 1998, the veteran was 
provided a lumbar laminectomy and L4-L5 diskectomy to remedy 
a herniated disc.  Records show that this surgery was 
performed without significant adverse incident and that the 
veteran had a good postoperative result with no neurological 
symptoms continuing following the remedial surgery.  However, 
during the pendency of this appeal, the veteran has reported 
neurological symptoms on the right side.  

A July 2000 VA MRI of the lumbar spine noted moderate 
degeneration of the L4 and L5 discs, and postsurgical 
changes, but no evidence of any further recurrent disc 
herniation, and no significant change from an earlier MRI in 
February 1999.  

A March 2001 VA orthopedic examination noted that MRI's 
performed after the veteran's back surgery did not reveal any 
recurring discs.  The veteran did not wear a brace or use a 
cane, and was working as a part-time deliveryman.  
Examination revealed lumbar tenderness, greater on the right 
than left, and there was some pain throughout range of 
motion.  Forward flexion was to 40 degrees, extension was to 
neutral, and lateroflexion and rotation were 35 degrees both 
left and right.  X-ray studies taken with this examination 
noted that the vertebral bodies, neural arches and disc 
spaces were normal and the sacroiliac joints were normal.  
There was also "no evidence of arthritis."  The impression 
was a normal lumbar spine study.  

In May 2001, the veteran was provided a VA neurological 
examination.  It was noted that since the time of the initial 
surgery during service, the veteran had gained 50 pounds, 
although he reported having an increase in symptoms prior to 
gaining this weight.  General physical examination was 
unremarkable except for the presence of obesity.  Range of 
motion was restricted in all directions, but the veteran did 
not describe radiation of pain to the right lower extremity 
with any of these movements.  While pain to the right leg was 
not demonstrated, the veteran did complain of some pain into 
the right buttock, which was confirmed as being of spinal 
origin on LaSegue's test.  The veteran could balance on 
either foot without difficulty, and could walk on heels and 
toes, but there was back pain walking on heels.  Deep tendon 
reflexes were two plus in the lower extremities, and motor 
examination showed that strength was 5/5 in six standard foot 
and toe movements bilaterally.  Romberg testing was negative.  
Pin and vibration testing showed the senses were intact in 
the feet.  The diagnoses were degenerative disc disease and 
obesity.  The neurologist wrote that previous MRI studies 
showed that the surgery during service was successful, and 
neurologic examination showed that there were no sensory or 
motor abnormalities at the present time.  Stress and movement 
maneuvers of the low back did produce symptoms, however.  He 
wrote that the veteran was not disabled by these symptoms and 
would benefit from weight loss.  

In January 2003, the veteran was provided a VA orthopedic 
examination.  He reported chronic soreness and tenderness, 
and having approximately twice monthly increases in pain.  He 
used no brace or cane and was on no medications.  There was 
again tenderness to palpation of the lumbar spine, but no 
increased kyphosis or scoliosis was noted.  Forward flexion 
was from 50-80 degrees with pain and he could bend and rotate 
30 degrees with pain.  It was likely that repetitive motions 
would cause him more difficulties.  

In January 2003, the veteran was provided a VA neurological 
examination.  The veteran reported that he had not been 
prescribed bed rest by a physician in the past 12 months.  He 
reported being incapacitated but that he took care of himself 
during such periods without treatment by a physician.  He 
reported flare-ups of low back pain which radiated into the 
right buttock but there was no radiation to the right leg.  
He reported flare-ups once per month.  There was pain, but no 
weakness or fatigue associated with flare-ups.  He was not 
currently receiving treatment for his back.  Upon 
examination, a general neurologic examination was normal with 
no particular percussion tenderness in the lumbar area.  
There were no focal muscle atrophies or fasciculations seen.  
There were no sensory losses in either hip, leg, or foot, and 
the toes were bilaterally downgoing.  Deep tendon reflexes 
were graded as plus 2/4 throughout the lower extremities, and 
motor function was graded as plus 5/5 throughout both legs.  
He was limited by pain on the right side with respect to hip 
and knee flexion and extension.  There was pain mainly in the 
right lower back when performing active maneuvers against 
resistance.  The veteran flexed forward to 80 degrees and 
extended back to 25 degrees, lateroflexion was to 15 degrees 
on the right and 30 degrees on the left and hip rotation was 
performed bilaterally without pain.  The impression was 
status post lumbar laminectomy with residual radicular pain 
in a partial L5 pattern most prominent on the right.  

A preponderance of the evidence on file is against an 
evaluation in excess of the presently assigned 40 percent at 
all times during the pendency of this appeal from the date 
the initial 40 percent evaluation was assigned effective on 
February 21, 2001.  In accordance with the rating criteria in 
effect in February 2001, the veteran's signs and symptoms as 
demonstrated in the objective medical evidence on file 
reveals that he does have severe recurring attacks with 
intermittent relief of intervertebral disc syndrome 
sufficient for the award of the currently assigned 40 percent 
evaluation.  

However, multiple examinations, diagnostic studies including 
X-rays and MRI's do not confirm that the veteran has 
pronounced neurological symptoms consistent with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief sufficient for the next higher 60 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Multiple orthopedic and neurological examinations confirm 
that the veteran does have some radiation from his low back 
to his right buttock, but these examinations fail to reveal 
any significant radicular symptoms to either leg.  Deep 
tendon reflexes, muscle strength and neurological function to 
the lower extremities remain essentially normal.  MRI's and 
X-ray studies do not confirm any further disc herniation and 
in fact the X-ray study performed in March 2001 noted "no 
evidence of arthritis."  

Under the older and now superceded criteria in effect for 
evaluating intervertebral disc syndrome, there is essentially 
an absence of evidence which shows that the veteran meets or 
more nearly approximates the criteria for the next higher 
60 percent evaluation in the absence of any significant 
neurological findings attributable to his postoperative 
laminectomy and diskectomy at L4-L5.  The only other 
diagnostic code which would provide for the next higher 
50 percent evaluation would require evidence of ankylosis 
(complete bony fixation) of the lumbar spine in an 
unfavorable position under Diagnostic Code 5289, and there is 
no clinical evidence demonstrating ankylosis of the lumbar 
spine in either a favorable or unfavorable position.  

Under the more recently adopted criteria for evaluating 
disabilities of the spine, the presently assigned 40 percent 
evaluation would require, for intervertebral disc syndrome, 
evidence of incapacitating episodes having a total duration 
from at least four but less than six weeks during each 12 
month period during the pendency of this appeal, and these 
incapacitating episodes must be documented as requiring bed 
rest prescribed by a physician and treatment by a physician.  
The next higher 60 percent evaluation would require 
incapacitating episodes of at least six weeks during any 
earlier 12 month period.  At no time during the pendency of 
this appeal from February 2001 forward is the veteran shown 
to have had any incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician.  
While the veteran has reported having intermittent 
incapacitating episodes during VA examinations, he has 
clearly reported that he has not sought treatment from a 
physician or been ordered into bed by a physician, and this 
is a regulatory requirement under the currently applicable 
rating criteria for intervertebral disc syndrome.  Even 
without evidence of required treatment by a physician, 
however, the veteran's statements during various VA 
examinations does not indicate that he has had or claims 
incapacitating episodes of at least six weeks during any 
previous 12 month period at any time during the pendency of 
the appeal sufficient for the next higher 60 percent 
evaluation.  

The presently assigned 40 percent evaluation under the new 
general rating formula for diseases and injuries of the spine 
in effect from September 2003 forward would require forward 
flexion of the thoracolumbar spine of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, and 
the multiple range of motion studies during the pendency of 
this appeal predominantly do not show that the veteran's 
lumbar spine forward flexion being limited to 30 degrees or 
less.  The next higher 50 percent evaluation would require 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine, and of course there is no evidence of any ankylosis at 
any segment of the veteran's spine, and there is certainly no 
evidence of bony fixation of the entire thoracic and lumbar 
spine in an unfavorable or favorable position.  

For these reasons and bases, the Board finds that the 
clinical evidence on file during the pendency of this appeal 
from February 2001 until present does not show that the 
veteran meets or more nearly approximates any of the possible 
and potentially applicable rating criteria for evaluating his 
status post L4-L5 low back surgery.  The veteran was offered 
the opportunity of a more current examination to determine 
whether his disability had increased in severity, but he 
failed, refused or neglected to appear therefore.  


ORDER

Entitlement to an evaluation in excess of 40 percent for the 
residuals of a lumbar laminectomy from February 21, 2001, is 
denied.  



	                        
____________________________________________
	F. J. FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


